Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant’s substitute Specification, including Abstract, are approved by the examiner. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 6, ”being communicating” is unclear.  It appears that “being” should be deleted.  In lines 8 and 9, applicant claims “the sub pressure reducing chamber”, however, plural “sub pressure reducing chambers” were recited earlier in the claim. Therefore, it is not clear if applicant is referring to one of the sub pressure reducing chambers or each one of them.   In line 15, “the wall surface” lacks clear antecedent basis in the claim and it is not clear if applicant is referring to a wall surface of the traveling device or the “traveling surface” recited in line 1.  In line 20, “in other suction chamber” is unclear.  The claims do not refer to an “other suction chamber”.  It appears applicant is referring to each suction chamber having a ventilation hole which, when closed, has a gap sized to prevent pressure in 
In claim 2, lines 2-3, “the main pressure reducing chamber portion” and “the wall surface side” lack clear antecedent basis in the claim.  In line 5, “or the like” is indefinite in that it is not clear what would constitute “the like”.
In claim 4, lines 1-2, it does not make sense to claim a “suction traveling device…wherein a plurality of the suction traveling devices are connected together”.  Applicant could claim a “plurality of suction traveling devices according to claim 3…”, or a vehicle comprising a plurality of suction traveling devices according to claim 3, but it does not make sense to say a traveling device comprises a plurality of traveling devices.  In line 3, “the main pressure reducing chamber” lacks clear antecedent basis in the claim.  The closest term is a “main pressure reducing chamber portion”, recited in claim 3.  
In claim 5, line 2, applicant claims “the connecting unit”.  However, a connecting unit is first recited in claim 4, not in claim 3, from which claim 5 depends.
In claim 6, line 8 “or not for imparting the reduction” is unclear.  It appears that applicant means to claim two conditions, one where pressure reduction (suction) is transmitted and one where pressure reduction is not transmitted, but that is not clear in the claim.  In line 12, in the phrase “to prevent a pressure on the suction hole side from not being reduced”, it appears that “not” should be deleted. The last two lines of the claim are unclear.  Applicant recites “a slight gap”, but fails to indicate where the gap is located or what it does.  For the purpose of this Office Action, it is assumed that the gap is in or leads to or, at least, allows some air flow though the suction hole, but clarification is required. 
In claim 9, line 3, applicant refers to “the endless traveling belt”, but two endless traveling belts were recited in claim 1 (a first drive part and second drive part “each having an endless traveling belt”).  Applicant needs to make clear whether the traveling belt structure of claim 9 applies to one or both of the belts.  In line 3, in the phrase “the belt-like member” the term “-like” renders the phrase indefinite.

Allowable Subject Matter
Claims 1-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sing teaches a suction traveling device having an endless belt 310 with a pressure reducing chamber, ventilations holes and an open/closing unit for the ventilation holes, where the open/closing unit opens the ventilation holes when the pressure in the suction chamber (outward facing space) is lower than the pressure in the sub pressure reducing chamber.  This is opposite to the arrangement claimed.
Seemann teaches a suction traveling device having an endless belt and pressure reducing chamber, ventilation holes and an open/closing unit for the ventilation holes.  The open/closing device includes a valve 60 (see Figure 3) that closes the ventilation hole when a suction chamber has a higher pressure than a sub pressure reducing chamber on the air suction side, but it lacks a gap in the ventilation hole when the ventilation hole is closed by the open/close unit.
Nagatsuka, Tak, Nielsen, Hidetsugu, and Saylor teach suction tracks for vehicles.
JP2-95989 shows two wall-climbing robots pivotally connected by connecting plates and hinges.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne Marie M. Boehler whose telephone number is (571)272-6641. The examiner can normally be reached Monday-Friday, 8-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Rocca can be reached on 571-272-5191. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANNE MARIE M BOEHLER/Primary Examiner, Art Unit 3611                                                                                                                                                                                                        
/ab/